DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0007881 (“Kobashikawa”).
Regarding claim 1, Kobashikawa discloses:
A wave receiving plate (FIG 1a, element 100) pivotably supported (about unlabeled pivot point shown in 1a) by a support device (platform 10) in a wave power generation system (title, abstract, paras. [0066]) and comprising a flexible plate in at least a part of the wave receiving plate (panel 100 has at least some flexibility; para. [0081]).
Regarding claim 3, Kobashikawa discloses the limitations as set forth in claim 1 and further discloses the flexible plate comprising a first flexible plate and a second flexible plate adjacent to the first flexible plate (para. [0079] discloses the panel 100 may be comprised of “multiple vertical or horizontal panels;” further, “adjacent” is a term of degree that merely requires some amount of closeness between the “adjacent” elements; thus, Examiner finds that a panel comprised of plural horizontal panels would be vertically stacked horizontal panels that inherently result in a first flexible plate and a second flexible plate “adjacent” to the first flexible plate).
Regarding claim 4, Kobashikawa discloses the limitations as set forth in claim 3 and further discloses a lower end portion of the second flexible plate is disposed above a lower end portion of the first flexible plate (as discussed above, a panel 100 comprised of plural horizontal panels, as disclosed in para. [0079], would result in vertically stacked horizontal panels such that a lower end portion of one panel, i.e., “a second flexible plate” is inherently disposed above a lower end portion of the first flexible plate).
Regarding claim 7, Kobashikawa discloses the limitations as set forth in claim 1 and further discloses the wave receiving plate comprising a rigid plate (element 110 provides “stiffness” to the panel 100; para. [0068]) connected to the support device, wherein the flexible plate is supported by a lower portion of the rigid plate (FIG 1a; rigid plate 110 supports the entirety of plate 100 and “the lower portion of the rigid plate” supports the upper portions of the same and, thus, “the flexible plate is supported by a lower portion of the rigid plate”).
Regarding claim 15, Kobashikawa discloses a wave power generation system (title, abstract) comprising: a wave receiving plate according to claim 1 (see rejection of claim 1); a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashikawa as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0196451 (“Bateman”).
Regarding claim 2, Kobashikawa discloses the limitations as set forth in claim 1 but does not explicitly disclose a configuration wherein “a lower end portion of the flexible plate is a free end.”  Examiner notes that this discrepancy between Kobashikawa and the instant claims arises as an effect of Kobashikawa placing the device on the bed/bottom of a body of water.
Bateman discloses a structurally similar system (see, e.g., FIGS 1b, 2b, and 3b) having a panel (12) pivotably supported by a support member (pivotable about unlabeled pivot point shown in each FIG; base device 15 is “a support member”), and further discloses that the support member may be mounted to a sea bed (as in FIGS 1b, 2b) or may be “top-mounted” (as in FIG 3b).  In the top mounted configuration, “a lower end portion of the flexible plate is a free end” because it is not directly connected to anything else.

In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Kobashikawa as taught by Bateman, configuring the support member of Kobashikawa to be top-mounted, for the purposes of better enabling the system of Kobashikawa to perform the movement suggested in paragraph [0067] of Kobashikawa.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashikawa.
Regarding claims 8-14, Applicant recites a variety of material options for use in the flexible plate.  Examiner notes that Kobashikawa does not explicitly disclose the use of any specific material, but the reference does disclose that the panel should have “sufficient rigidity of the structure” in order to “handle wave forces.”  Kobashikawa discloses that “the panels may be flexible to some degree” but that they “should maintain form such that the energy transfer results in direct energy translation and conversion.”  Kobashikawa acknowledges a minor exception in that “the edge of the panels” may be afforded “some leeway in flexibility … for flow-field, drag, and turbulence considerations.”  Thus, the scope and content of the prior art 
With respect to the knowledge of a person having ordinary skill in the art, prior to the effective filing date, Kobashikawa establishes that one of ordinary skill would know to select particular materials based on their suitability for the environment in which the device is placed.  It is indisputable that there is a variety of materials suitable for utilization in submerged environments; the concept of a submerged power generation unit is well-known in the art.  At least some of those materials recited by Applicant are known for their suitability for such an environment, such as rubber, various plastics, and various metals.
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the teachings of Kobashikawa by utilizing specific materials known for their suitability in environments such as the submerged setting of Kobahikawa for the purposes of providing a durable system capable of handling the corrosive nature of the environment as well as the physical forces presented by oncoming waves.  See also MPEP §2144.08.
In the alternative, the selection of particular materials for use as the generic materials (defined in the reference only by rigidity and flexibility) of Kobashikawa may amount to optimization within prior art conditions or through routine experimentation.  As discussed above, Kobashikawa discloses the “general conditions” of the claim in that the structures and their requisite material properties (i.e., flexibility and rigidity) are explicitly stated, but the reference does not specify any particular material for use.  One of ordinary skill in the art would be familiar with a variety of materials that are typically used in submerged power generation 
Since Kobashikawa discloses the general conditions of the claim and the particular materials to be used amounts to either optimization within prior art conditions (e.g., flexibility and rigidity) or optimization through routine experimentation (e.g., experimental selection of materials based on the environmental characteristics of the particular marine environment for deployment), Examiner finds that claims 8-14 are not patentably distinct over the prior art of record.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose the second flexible plate having a greater rigidity than the first flexible plate (as recited in instant claim 5).  Claim 6 depends from claim 5 and would thus be allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832        
         
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832